Citation Nr: 0943414	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-39 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to October 7, 2004 for 
the grant of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran served on active duty from December 8, 1941 to 
December 18, 1942 in the Philippine Commonwealth Army; had 
recognized Guerrilla Service from March 30, 1944 to October 
12, 1945; and was with the Regular Philippine Army from 
October 13, 1945 to June 20, 1946.  He was a prisoner of war 
(POW) at Camp O'Donnell, Capas, Tarlac from April 10, 1942 to 
December 18, 1942.  He died on November [redacted], 1995.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision, of the Department 
of Veterans Affairs (VA) Regional Office (RO) Manila, the 
Republic of the Philippines (RO).  

This case was previously before the Board in January 2005, 
wherein the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death was granted.  
A January 2005 rating decision implemented the Board's grant 
of service connection for social phobia, which granted the 
appellant's claim for service connection for the cause of the 
Veteran's death effective October 7, 2004.  The appellant 
wants an earlier effective date for those benefits.


FINDINGS OF FACT

1.  On May 30, 2002, the appellant filed a claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

2.  A regulation, effective October 7, 2004, added 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia) to the disabilities for which 
service connection could be awarded on a presumptive basis as 
diseases specific to former prisoners of war (POWs).

3.  Service connection for the cause of the Veteran's death 
was granted by decision of the Board in January 2005 based on 
the revised presumptive disease regulation of October 7, 
2004.  


CONCLUSION OF LAW

The requirements for an effective date prior to October 7, 
2004 for the grant of service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.114, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The appellant is appealing the effective date assignment as 
to the grant of entitlement to service connection for the 
cause of the Veteran's death, and her filing of a notice of 
disagreement as to the October 2004 effective date does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the appellant's appeal as to the effective 
date assignment here triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the appellant of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  This 
has been accomplished here, as will be discussed below.

The October 2005 statement of the case (SOC) and the December 
2006 supplemental SOC (SSOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth 
the relevant law and regulations for assignment of the 
effective date.  In addition, a May 2007 VA letter explained 
the basis for determining an effective date upon the grant of 
an increased rating, in compliance with Dingess/Hartman.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve an earlier 
effective date for the entitlement to service connection for 
the cause of the Veteran's death.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).    

Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service records and reports of VA and private 
post-service treatment and examination.  Additionally, the 
claims file contains the appellant's own statements in 
support of her claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

In cases involving service connection for cause of death, the 
effective date is the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of death; otherwise, the effective date 
is the date that the claim is received.  See 38 C.F.R. 
§ 3.400(c)(2).  In cases involving an award of DIC, the 
effective date is the date the appellant's election of 
benefits is received.   See 38 C.F.R. § 3.400(c)(4)(iii).  
See also 38 C.F.R. §§ 3.5(b), 3.114(a), and 3.702 (2009).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. 
§ 3.114.  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed on the initiative of VA more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of a claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

Service records confirm that the Veteran was a POW at Camp 
O'Donnell, Capas, Tarlac from April 10, 1942 to December 18, 
1942.

The appellant was granted entitlement to service connection 
for the cause of the Veteran's death in a January 2005 Board 
decision, as implemented by the rating decision on appeal.  
In that Board decision, the Board granted entitlement on the 
basis of a revision to 38 C.F.R. § 3.309(c), which added 
atherosclerotic heart disease and hypertensive vascular 
disease (including hypertensive heart disease and 
hypertension) to the list of presumptive diseases for a POW; 
ischemic heart disease and coronary artery disease are 
included within this provision.  Complications of 
atherosclerotic heart disease are also included.  
Complications may include myocardial infarction, congestive 
heart failure and arrhythmia.  Hypertensive vascular disease 
refers to disease associated with elevated blood pressure.  
Complications caused by hypertensive vascular disease are 
included.  Diseases arising from viral or bacterial causes 
are not included.  

Under 38 C.F.R. § 3.309(c), effective October 7, 2004, these 
diseases are subject to the presumption service connection 
provisions as follows:  Disease specific as to former 
prisoners of war. (1) If a veteran is a former prisoner of 
war, the following diseases shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumptions 
provisions of 38 C.F.R. § 3.307 are also satisfied.  See 
38 C.F.R. § 3.309(c).  

The Board acknowledges the appellant's allegations that the 
Veteran had ongoing respiratory problems during his life, as 
well as a variety of cardiac manifestations due to organic 
heart disease, and that complications from these diseases 
were clearly and unequivocally manifested in the cause of his 
death.  The Board also acknowledges the appellant filed her 
claim of entitlement to service connection for the cause of 
the Veteran's death on May 30, 2002 and that the Veteran died 
on November [redacted], 1995.  It is argued that either of these 
dates should be granted as the effective date.

However, the Board finds that the effective date of October 
7, 2004 for the grant of service connection for the cause of 
the Veteran's death is appropriate.  Here, the current 
October 7, 2004 effective date has been set in accordance 
with the effective date of the revised provisions of 
38 C.F.R. § 3.309(c).  Specifically, even if a VA claim was 
filed prior to the effective date of the revised provisions, 
the effective date of the regulation adding atherosclerotic 
heart disease and hypertensive vascular disease (including 
hypertensive heart disease, hypertension, ischemic heart 
disease, and coronary artery disease) to the list of 
presumptive diseases for a POW, bars an effective date for 
service connection for the cause of the Veteran's death prior 
to that date.  The effective date is the latter of the date 
the claim was received or the effective date of the revised 
regulation.   See 38 C.F.R. § 3.114.  It is clear that the 
basis for the grant of service connection for the cause of 
the Veteran's death was the revised regulation.  Although the 
appellant had a claim pending prior to that time, there was 
no basis shown for a grant of service connection for the 
cause of the Veteran's death other than on the basis of the 
revised provisions.  As such, the effective date of the 
liberalizing legislation is controlling.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the appellant's claim for an earlier 
effective date for service connection of the cause of the 
Veteran's death.  Therefore, her claim must be denied because 
the benefit-of-the-doubt rule is inapplicable.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to an effective date prior to 
October 7, 2004 for the grant of service connection for the 
cause of the Veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


